     6:18-cv-00081-DAK-DBP Document 143 Filed in ED/OK on 07/29/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF OKLAHOMA


ADRIAN CROSS,
                                                       ORDER ADOPTING & AFFIRMING
                       Plaintiff,                      REPORT & RECOMMENDATION

v.                                                         Case No. 6:18-CV-81-DAK-DBP

ROB FRAZIER, ET AL.,                                          Judge Dale A. Kimball
                                                          Magistrate Judge Dustin B. Pead
                       Defendants.




         This case was assigned to United States District Judge Dale A. Kimball, who referred it

to United States Magistrate Judge Dustin Pead under 28 U.S.C. § 636(b)(1)(B). On July 6, 2020,

Magistrate Judge Pead issued a Report and Recommendation recommending that (1) Defendants

Jeremy Garvin, Sheriff Rob Frazier, and Sheriff Terry Freeman’s Motion for Judgment on the

Pleadings [ECF No. 108] be granted, (2) Plaintiff Adrian Cross’ Motion to Supplement or

Amend [ECF No. 123] and Motion to Appoint Counsel [ECF No. 130] be denied, (3)

Defendants’ motions to strike the fourth amended complaint [ECF Nos. 132, 135] be granted, (4)

Defendants’ Motion to Strike Declaration of Loretta Cross [ECF No. 138] be denied.

         The Report and Recommendation notified Plaintiff to file any objection to the Report and

Recommendation within fourteen days of receiving it. On July 22, 2020, Plaintiff filed an

objection to Report and Recommendation.

         Plaintiff objects to the Report and Recommendation’s conclusions that Plaintiff did not

sufficiently allege his causes of action and that the his proposed amendments would not have
  6:18-cv-00081-DAK-DBP Document 143 Filed in ED/OK on 07/29/20 Page 2 of 3




cured the deficiencies. However, Magistrate Judge Pead correctly analyzed the issues.

Plaintiff’s alleged facts do not plausibly support claims for violations of Plaintiff’s constitutional

rights. Plaintiff does not allege adequate participation by Garvin and Frazier to state a viable §

1983 claim against them. In addition, Plaintiff fails to allege facts demonstrating supervisory

liability. Even assuming that Plaintiff could demonstrate personal participation by Garvin and

Frazier, the doctrine of qualified immunity would bar Plaintiff’s claims. Plaintiff also fails to

state a plausible claims against Sheriff Freeman in his official capacity. None of his allegations

are tied to a County or Sheriff’s Office custom or policy. Moreover, he does not provide

sufficient facts to show a link between such a policy and his injuries. Plaintiff also fails to plead

the objective and subjective criteria for a deliberate indifference claim. Plaintiff’s proposed

amended complaint also fails to cure these deficiencies. The court also concludes that there are

no grounds for supplemental claims. The court has given Plaintiff several opportunities to cure

his pleadings and he has not been able to do so. Accordingly, the court agrees with Magistrate

Judge Pead’s recommendations.

       The court hereby adopts and affirms the Report and Recommendation as the Order of the

court. Accordingly, (1) Defendants Jeremy Garvin, Sheriff Rob Frazier, and Sheriff Terry

Freeman’s Motion for Judgment on the Pleadings [ECF No. 108] is GRANTED, (2) Plaintiff

Adrian Cross’ Motion to Supplement or Amend [ECF No. 123] and Motion to Appoint Counsel

[ECF No. 130] is DENIED, (3) Defendants’ motions to strike the fourth amended complaint

[ECF Nos. 132, 135] are GRANTED, (4) Defendants’ Motion to Strike Declaration of Loretta

Cross [ECF No. 138] is DENIED.




                                                  2
6:18-cv-00081-DAK-DBP Document 143 Filed in ED/OK on 07/29/20 Page 3 of 3




    DATED this 29th day of July, 2020.

                                         BY THE COURT:



                                         DALE A. KIMBALL
                                         United States District Judge




                                            3
